Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

 Response to Amendment
Applicant’s amendments filed on 10/29/2021 to claims 1, 12, and 18 are acknowledged by the examiner.
Claims 1, 4-7, and 12 are pending in the current action.

Allowable Subject Matter
Claims 1,4-7, and 12 as presented in the claims filed 10/29/2021 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art fails to disclose the invention of claim 1. The closest prior art of record is Marsh (US 2004/0204666 A1). Marsh, alone or in combination is silent on:
“a height adjuster comprising a body installed on one side of the upper support and formed in a "C" shape by having an upper beam protruding to one side from an upper end of the body and a lower beam protruding to the one side from a lower end of the body to form an accommodation portion opened to the one side, a connecting rod in a cylindrical shape extending from one surface of the lower support toward the body and fixed at one surface of the lower support, and a rotating member accommodated in the accommodation portion of the body and formed in a cylindrical shape with an upper surface in contact with a lower surface of the upper beam and a lower surface in contact with an upper surface of the lower beam, and penetrated by the connecting rod together with the upper beam and the lower beam so as to rotate 4Application No.: 15/556,423Docket No.: ERL-106NP (KITECH) in both directions about an axis of the connecting rod” and “wherein the seating grooves are formed in the upper surface and the lower surface of the rotating member, and the coupling members are provided in a pair and respectively seated in a pair of seating grooves formed in the upper surface and the lower surface of the rotating member, wherein each of the coupling members has a nut shape, and the connecting rod comprises a screw thread formed on a circumferential surface to be coupled to the coupling members, wherein the seating grooves are formed to correspond to a shape of the coupling members so that the rotating member rotates together with the coupling members” and “and wherein the rotating member formed so that one side of a circumferential surface is disposed outside a front end of the upper beam and a front end of the lower beam.”
	Simply put, the amendments made to claim 1 adding further structure to the body of the height adjuster and its location relative to the cervical brace and the inclusion of the angling block with the structure of the body put claim 1 in condition for allowance.  Claims 4-7 and 12 are allowed due to dependency on allowed claim 1. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/Examiner, Art Unit 3786 

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786